DETAILED ACTION
This Office Action is responsive to the amendment filed on 7/16/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/2022 has been entered.
 


Claim Rejections - 35 USC § 103
Claim 1-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baann et al, US2006/0241256.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference (for claims 1-10,16).
Regarding the amendments to claim 1: Baann teaches that the prior art polymer composition is characterized by a molecular weight distribution (MWD) in the range of 2.5 to 20 (¶0051, 0052, 0055), overlapping the claimed range. The prior art further teaches that the polymer composition is preferably prepared via a multistage polymerization using at least two reactors in series (¶0016, 0019).
Baann does not particularly point to the production of a composition characterized by the claimed MWD.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages"; see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  (MPEP § 2144.05). The prior art range for MWD overlaps the claimed range. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare a composition having the claimed MWD in view of the teachings of Baann.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baann et al, US2006/0241256 as applied to claim 11 above, and further in view of Rogestedt et al, US6329054.
The disclosure of Baann is discussed above and in the previous Actions.
Baann is silent regarding the production of a fiber optic cable.
As taught by Rogestedt, it was known in the art to use bimodal polyethylene compositions as jacketing materials for fiber optic cables (abstract, claim 17).
Baann and Rogestedt are directed towards the same field of endeavor-i.e., the production of bimodal ethylene compositions and their use in cable jacketing applications. As taught by Rogestedt, it was known in the art that such compositions could be used in the production of fiber optic cables. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to modify the composition of Baann by using it in the production of a fiber optic cable, in order to have another marketable endues for the composition.

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
Regarding the rejection over Baann: Applicant argues that the prior art does not render the claimed invention obvious, citing the declaration of Yi Lu submitted 7/16/2022.
Applicant argues that Baann requires that the low molecular weight (LMW) and high molecular weight (HMW) components of the prior art composition are required to be characterized by particular values of density, weight average molecular weight (Mw), and degree of branching (declaration ¶13-14). In response, it is noted that the features upon which applicant relies (i.e., the properties of the LMW and HMW components) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims as currently written only require that the composition is multimodal (see claim 1) and that it contains a LMW ethylene (co)polymer and a HMW ethylene (co)polymer (claims 7, 8). The claims do not recite any limitations regarding the density, Mw, or degree of branching of the LMW and HMW components. Arguments alleging that these properties are a difference between the claimed invention and the prior art therefore are not persuasive, as they are directed towards limitations not required by the claims.
Applicant argues that the Baann teaches the use of a different catalyst than that used by applicant; however, the rejected claims do not recite any limitations regarding the type of catalyst used to prepare the claimed composition. Applicant’s argument therefore is directed towards a limitation not required by the claimed invention and therefore is not persuasive; see in re Van Geuns cited above.
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith"; see In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972) (MPEP § 2113).
As discussed above and in the previous Action, Baann renders obvious the production of a jacketing composition which 
like the claimed invention, is a bimodal composition comprising LMW and HMW ethylene (co)polymers; 
has the same properties of density, MFR2,  molecular weight distribution, and ESCR as the claimed invention; and 
like the claimed invention, is an in-reactor blend made by multistage polymerization using two or more reactors in series.
The prior art composition therefore appears to be the same as the claimed composition; it is therefore reasonably expected that its shrinkage properties would be the same as the claimed composition. Applicant has not provided evidence that the alleged differences between the claimed invention and the prior art result in an unobvious difference; applicant’s arguments therefore are not persuasive.
Applicant argues that the composition of Baann is a blend prepared by compounding two unimodal polymers rather than an in-reactor blend as required by the instant claims. Applicant argues that the prior art process results in a less homogeneous material than the claimed invention (declaration ¶19-21).
It has been held that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments," Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).  "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments,” In re Susi 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP § 2123 [R-5]). Applicant cites the Example of Baann as evidence that the prior art composition is prepared by compounding two separate polymers; however, as noted earlier in this this Action Baann specifically teaches that the composition of US2006/0241256 is preferably prepared via a multistage polymerization process using reactors in series (¶0016, 0019). Contrary to applicant’s arguments, the prior art disclosure of an example that is made by compounding pre-made polymers does not teach away from the reference’s broader disclosure that the composition of Baann is preferably made as an in-reactor blend via multistage polymerization. No evidence has been presented to demonstrate that the claimed invention is characterized by different properties of homogeneity compared to the prior art in-reactor blend; applicant’s argument that the requirement that the claimed composition is made using one or more successive reactors results in improved homogeneity therefore is not persuasive. The rejection is therefore maintained.
The rejections under 35 U.S.C. 103 over Rogestedt et al, US6329054, are withdrawn in view of the amendment to the claims.
The obviousness-type double patenting rejection over copending Application No. 16/499,356 is withdrawn in view of the amendment to the claims.

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest art of record is Baann et al, US2006/0241256, discussed earlier in this Action. The prior art discloses a bimodal composition used for cable jacketing, wherein said bimodal composition is prepared via a process wherein the LMW and HMW components are prepared using single site metallocene catalyst(s). The prior art does not teach nor does it fairly suggest a process wherein a catalyst as defined in the instant claims is used to prepare a multimodal composition having the claimed properties of density, melt flow rate, molecular weight distribution, and shrinkage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765   

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765